 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                     NO. MJ20-336
10
                             Plaintiff,
11                                                   MOTION FOR DETENTION
12
                        v.
13
14     MARGARET AISLINN CHANNON,
15                       Defendant.
16
17
            The United States moves for pretrial detention of the Defendant, pursuant to
18
     18 U.S.C. 3142(e) and (f)
19
            1.     Eligibility of Case. This case is eligible for a detention order because this
20
     case involves (check all that apply):
21
            ☒      Crime of violence (18 U.S.C. 3156).
22
            ☐      Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
23                 of ten years or more.
24
            ☐      Crime with a maximum sentence of life imprisonment or death.
25
26          ☐      Drug offense with a maximum sentence of ten years or more.
27
28
      MOTION FOR DETENTION - 1                                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1         ☐      Felony offense and defendant has two prior convictions in the four
 2                categories above, or two State convictions that would otherwise fall within
                  these four categories if federal jurisdiction had existed.
 3
 4         ☐      Felony offense involving a minor victim other than a crime of violence.
 5         ☐      Felony offense, other than a crime of violence, involving possession or use
 6                of a firearm, destructive device (as those terms are defined in 18 U.S.C.
                  921), or any other dangerous weapon.
 7
 8         ☐      Felony offense other than a crime of violence that involves a failure to
 9                register as a Sex Offender (18 U.S.C. 2250).

10         ☒      Serious risk the defendant will flee.
11
           ☒      Serious risk of obstruction of justice, including intimidation of a
12                prospective witness or juror.
13
           2.     Reason for Detention. The Court should detain defendant because there
14
     are no conditions of release which will reasonably assure (check one or both):
15
           ☒      Defendant’s appearance as required.
16
17         ☒      Safety of any other person and the community.
18         3.     Rebuttable Presumption. The United States will not invoke the rebuttable
19 presumption against defendant under 3142(e). The presumption applies because:
20         ☐      Probable cause to believe defendant committed offense within five years of
21                release following conviction for a qualifying offense committed while on
                  pretrial release.
22
23         ☐      Probable cause to believe defendant committed drug offense with a
                  maximum sentence of ten years or more.
24
25         ☐      Probable cause to believe defendant committed a violation of one of the
                  following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or
26
                  kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).
27
28
      MOTION FOR DETENTION - 2                                           UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1         ☐      Probable cause to believe defendant committed an offense involving a
 2                victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1),
                  2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
 3                2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.
 4
           4.     Time for Detention Hearing. The United States requests the Court
 5
     conduct the detention hearing:
 6
           ☒      At the initial appearance
 7
           ☐      After a continuance of      days (not more than 3)
 8
 9
10         DATED this 11th day of June, 2020.

11
                                              Respectfully submitted,
12
13                                            BRIAN T. MORAN
                                              United States Attorney
14
15
                                              s/ Todd Greenberg
16                                            TODD GREENBERG
17                                            Assistant United States Attorney

18
19
20
21
22
23
24
25
26
27
28
      MOTION FOR DETENTION - 3                                           UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
